Citation Nr: 1550925	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  14-18 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.   Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

A hearing was held before the undersigned Veterans Law Judge in July 2015.  A transcript of said hearing has been associated with the record.  

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to insure a total review of the evidence.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his tinnitus has been shown to have been incurred during active service with symptoms ever since separation. 





CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The claim for service connection for tinnitus is granted; therefore, any deficiency in the duty to notify and assist is nonprejudicial. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, tinnitus is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Fountain v. McDonald, 27 Vet. App. 258, 275-75 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 at 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Analysis

Tinnitus

The Veteran asserts that he has experienced ringing in his ears since service.  See July 2015 Board Hearing Trans. p. 14.  According to a March 2011 statement, the Veteran reported that while stationed in Oklahoma, he was an officer in field artillery and a ranged safety officer.  He contends that he was exposed to acoustic trauma being around field artillery while on training missions, and while serving as a range safety officer.  

Service treatment records are absent any complaints or treatment related to hearing problems, to include tinnitus.  Indeed, the April 1969 separation examination did not document any hearing problems.  

Post-service, the Veteran filed a claim for service connection for tinnitus in 2011, almost 40 years after separation.  The earliest medical evidence of record since discharge reflecting a diagnosis of tinnitus is in the October 2011 VA examination report.

According to the October 2011 VA examination report, the Veteran reported being aware of his tinnitus for over 40 years.  The VA audiologist opined that tinnitus was less likely than not related to service, because the enlistment and separation physical exams show normal hearing bilaterally with no change indicated in either ear.   See October 2011 VA examination report and December 2011 addendum.  However, it is unclear whether the examiner considered the Veteran's lay statements regarding in service acoustic trauma and onset of tinnitus.

After careful review of the lay and medical evidence, the Board finds that the Veteran's assertions regarding the onset of his tinnitus and symptoms since service are credible.  As noted above, the Veteran has reported in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service as documented by his service records.  He has stated that he experienced tinnitus since service and experiences it today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.  Here, the Veteran has provided a date of onset of tinnitus during service, and the Veteran is competent to state that he has experienced tinnitus since service to the present.  

Given the facts noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for tinnitus are met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015).  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Bilateral hearing loss

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place. Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

According to the October 2011 VA examination report and the December 2011 VA addendum, the examiner opined that the Veteran's hearing was normal at separation with no change in neither ear, so the current hearing loss was determined to be less likely than not related to military service.  The Board notes that the etiological opinion offered by the 2011 VA examiner is inadequate for determining the etiology of the Veteran's hearing loss.  That opinion, while concluding that the Veteran's hearing loss was less likely than not related to service, primarily based that conclusion on the Veteran's "normal" hearing at separation from service.  The Court has held that the etiology of a Veteran's hearing loss cannot be based solely on a Veteran's "normal" hearing loss at entrance to and separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Subsequently, the Veteran provided private medical opinions.  In an April 2012 opinion, it was noted that it is at least as likely as not that the Veteran's hearing loss could have been caused by excessive noise exposure during military service.  According to a June 2014 statement, another private examiner stated that the Veteran's hearing loss is more likely than not due to loud noises as would be expected during his military noise exposure.  Service connection may not be based on medical opinions which are speculative, general, or inconclusive in nature.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related to service, is too speculative to establish the presence of the claimed disorder or any such relationship). 

Service treatment records include a June 1966 audiometric examination, performed prior to service while the Veteran was a ROTC student.  At that time he exhibited auditory thresholds of 35, 40, and 35 decibels at 2000, 3000, and 4,000 Hertz, respectively, in the left ear and auditory thresholds of 25 decibels at 500, 4000 and 6000 Hertz, in the right ear respectively  The July 1967 entrance examination shows that auditory thresholds of 30, 25 and 25 decibels at 500, 2000 and 4000 Hertz, respectively in the right and left ears.  Since November 1, 1967, audiometric results standards have been set by the International Standards Organization (ISO)-American National Standards Institute  (ANSI). In order to facilitate data comparison, the thresholds recorded during the June 1966  and July 1967 examinations have been converted to the ISO-ANSI standards.


These elevated thresholds are beyond the range of normal hearing.  As discussed above, results from the June 1966 and July 1967 audiometric examinations, as converted to ISO-ANSI standards, indicate the Veteran's hearing was not "normal" at the time of examination.  See Hensley  v. Brown, 5 Vet. App. 155 (1993).  Therefore, left and right ear hearing loss was noted prior to his enlistment into service.  The Board finds that the pre-existing hearing loss was noted at entry to service, before he sustained the acoustic trauma at issue as a field artillery officer. 

In this case, the Veteran's 1966 ROTC audiogram, coupled with his military duties in field artillery, raise medical questions regarding whether his pre-existing hearing loss became worse during service beyond its natural progression.  Because a preexisting hearing loss was "noted" upon entrance to active service, service connection may be granted only if it is shown that the disorder was aggravated by service, that is, if the preexisting disorder was permanently worsened in severity beyond its natural progression during service. 38 U.S.C.A. § 1153  (West 2014); 38 C.F.R. § 3.306 (2015).

As such, an addendum opinion is warranted to address whether his pre-existing hearing loss became worse during service beyond its natural progression.  The examiner should provide a full rationale for all opinions provided to include consideration of the Veteran's hearing testimony, other lay statements, the June 1966 ROTC audiogram, the July 1967 and May 1968 in-service audiograms, and additional private treatment records including audiograms dating back to the 1990's.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the case to the VA examiner who conducted the October 2011 VA Audiology examination (or a suitable substitute) for a supplemental medical opinion.  In light of the examination findings and the evidence of record to include hearing testimony, other lay statements, the June 1966 ROTC audiogram, the June 1967 and May 1968 in-service audiograms, and additional private treatment records including audiograms dating back to the 1990's, the examiner should answer the following:

Is it at least as likely as not (50 percent or greater) that the Veteran's preexisting bilateral hearing loss was aggravated by service beyond its natural progression?

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should note the Veteran's assertions of in-service acoustic trauma as conceded as well as take into account his lay statements regarding onset and symptoms.  Conversion from ASA units to ISO (ANSI) units should be accomplished to facilitate review of the audiogram results dated prior to November 1967. 

The absence of evidence of treatment for a specific disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

2.  Then readjudicate the claim remaining on appeal in light of all evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


